FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 16, 2021

                                     No. 04-21-00325-CV

                    ISI CONTRACTING, INC. and Guerra Construction,
                                   Appellants

                                               v.

     Naomi MARKHAM, Carrie Markham, and Trevor Markham, Individually and as the
              Administrator of the Estate of Joslyn Markham, Deceased,
                                      Appellees

                  From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI01166
                        Honorable Antonia Arteaga, Judge Presiding


                                        ORDER
       Appellants’ briefs were originally due September 9, 2021. We granted appellants’ first
motion for extension of time, extending the deadline for filing the briefs to September 21, 2021.
On September 16, 2021, appellants filed an opposed motion requesting an additional extension
of time to file the briefs until October 13, 2021, for a total extension of 34 days. After
consideration, we GRANT the motion and ORDER appellants to file their briefs by October 13,
2021.


                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of September, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court